DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings received on 09/20/2019 were reviewed and are acceptable.
Specification
The specification filed on 09/20/2019 was reviewed and is acceptable.
Claim Objections
Claim 3 is objected to because of the following informalities:  “wherein one of the anolyte or catholyte is selected to have a density that is greater than the density of either of the other” in lines 3-4 should be replaced with --wherein one of the anolyte or catholyte is selected to have a density that is greater than the density of the other-- in order to be grammatically correct.
Claim 4 is objected to because of the following informalities:  “selecting the catholyte and anolyte to be both chemically immiscible” in line 2 should be replaced with --selecting the catholyte and anolyte to be chemically immiscible-- in order to be grammatically correct.
Claim 4 is objected to because of the following informalities:  “to stabilize the respective liquid-liquid interface” in lines 6-7 should be replaced with -- to stabilize the liquid-liquid interface -- in order to be grammatically correct.
Claim 5 is objected to because of the following informalities:  “selecting the catholyte and anolyte to be both chemically immiscible” in line 2 should be replaced with --selecting the catholyte and anolyte to be chemically immiscible-- in order to be grammatically correct.
 Claim 13 is objected to because of the following informalities:  “selecting the anolyte and catholyte are different” in line 2 should be replaced with --selecting the anolyte and catholyte such that they are different-- in order to be grammatically correct.
Claim 14 is objected to because of the following informalities:  “selecting one of the anolyte and catholyte to be an aqueous brine comprises water” in lines 2-3 should be replaced with --selecting one of the anolyte and catholyte to be an aqueous brine comprising water-- in order to be grammatically correct.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the terms “substantially”, “relatively”, and “generally” are relative terms which render the claim indefinite.  The terms “substantially”, “relatively”, and “generally” are not 
Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 5, claim 5 recites the limitation “the liquid-liquid interfaces” in line 4.  There is insufficient antecedent basis for this limitation in the claim because only one liquid-liquid interface has been recited in independent claim 1.
Regarding claim 6, the term “generally” is a relative term which renders the claim indefinite.  The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 7, the term “minimally” is a relative term which renders the claim indefinite.  The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 9, the terms “sufficiently” and “exotic” are relative terms which render the claim indefinite.  The terms “sufficiently” and “exotic” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 9, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 10, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See 2/s, and the claim also recites “more preferably between 0.005 and 0.6 cm2/s; and most preferably between 0.01 and 0.11 cm2/s” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-9, and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cushmann (US 2019/0296383 A1).
Regarding claim 1, Cushmann discloses a process for delivering electrical power from a redox flow battery (10) to an electrical circuit (18) that includes an electric load (16) ([0126-0128]), wherein the process comprises:
selecting both a catholyte (20) and an anolyte (22) that each have electrochemical activity (it is noted that catholytes and anolytes, by definition, have electrochemical activity) and an ion-forming 
filling a power cell (10) with the catholyte and anolyte to immiscibly coexist within the power cell ([0126]), and be immiscible at a liquid-liquid interface (it is noted that two liquids that are immiscible necessarily have a liquid-liquid interface) but allow certain ions (e.g. H+) to move freely back and forth across the liquid-liquid interface ([0126]);
directing anolyte from an anolyte storage tank (32) to the power cell where the anolyte is disposed within the power cell while a corresponding volume of the anolyte in the power cell is directed out of the power cell ([0128]);
directing catholyte from an catholyte storage tank (30) to the power cell where the catholyte is disposed within the power cell while a corresponding volume of the catholyte in the power cell is directed out of the power cell ([0128]);
producing electrical power (voltage supplied is between 1.5 and 2.1 volts, [0131]) by the oxidation of the electrochemical constituent of the anolyte and the reduction of the electrochemical constituent of the catholyte ([0129-0130]) while electrons flow from the anolyte through the electrical circuit and the certain ions move from the anolyte to the catholyte across the liquid-liquid interface ([0126]) and there is no ion exchange resin within the redox flow battery separating the anolyte and catholyte (see [0130] which describes that layering of immiscible fluids eliminates the need for a membrane for separation).
Regarding claim 2, Cushmann discloses all of the claim limitations as set forth above.
Cushmann further discloses that the step of selecting the catholyte and anolyte includes selecting the catholyte and anolyte to be chemically immiscible with one another ([0126]; see also [0130] which discusses that salt water is immiscible with methanol or ethanol).
Regarding claim 3, Cushmann discloses all of the claim limitations as set forth above.

Regarding claim 4, Cushmann discloses all of the claim limitations as set forth above.
Cushmann further discloses that the step of selecting the catholyte and anolyte includes selecting the catholyte and anolyte to be chemically immiscible with one another ([0126]; see also [0130] which discusses that salt water is immiscible with methanol or ethanol) and further wherein one of the anolyte or catholyte is selected to have a density that the greater than the density of the other ([0127]) and further wherein the step of filling the power cell further includes installing at least one buffering device (porous stabilizer, [0139]) at the liquid-liquid interface (as shown in Fig 8) that is sorbent to one of the anolyte and catholyte to stabilize the liquid-liquid interface ([0139]).
Regarding claim 5, Cushmann discloses all of the claim limitations as set forth above.
Cushmann further discloses that the step of selecting the catholyte and anolyte includes selecting the catholyte and anolyte to be chemically immiscible with one another ([0126]; see also [0130] which discusses that salt water is immiscible with methanol or ethanol) and further wherein the step of filling the power cell further includes installing at least one buffering device (porous stabilizer, [0139]) at the liquid-liquid interface (as shown in Fig 8) that is sorbent to one of the anolyte and catholyte to stabilize the liquid-liquid interface ([0139]).
Regarding claim 8, Cushmann discloses all of the claim limitations as set forth above.
Cushmann further discloses that at least one of the anolyte and catholyte include a chemical demulsifier (e.g. sodium sulfate) therein to provide further phobicity between the anolyte and catholyte ([0130]).
Regarding claim 9, Cushmann discloses all of the claim limitations as set forth above.
Cushmann further discloses that the step of selecting the catholyte and anolyte to have low corrosive attributes so as to form the components of the redox flow battery rather than exotic corrosion resistant materials (it is submitted that Cushmann does not appear to disclose any reasonably “exotic” corrosion materials, and does not appear to discuss issues of corrosion, and thus reasonably appears to disclose “low corrosive attributes” for the disclosed materials).
Regarding claim 13, Cushmann discloses all of the claim limitations as set forth above.
Cushmann further discloses that the step of selecting the catholyte and anolyte such that they are different and are aqueous brine (first electrolyte contains water and ClO-, [0131]) and an alcohol (second electrolyte contains ethanol or methanol, [0131]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cushmann (US 2019/0296383 A1), as applied to claim 5 above, in view of Bendert et al. (US 2014/0057140).
Regarding claim 6, Cushmann discloses all of the claim limitations as set forth above.
Cushmann discloses installing at least one buffering device (porous stabilizer, [0139]) at the liquid-liquid interface (as shown in Fig 8), but discloses an overall vertical arrangement for the flow battery (as shown in Fig 8), and thus does not disclose the buffering device being vertically oriented.
Bendert et al. teaches a method of operating a redox flow battery (Abstract) and demonstrates a horizontally arranged flow battery (as shown in Fig 1).
Cushmann and Bendert et al. are analogous prior art to the current invention because they are concerned with the same field of endeavor, namely redox flow batteries.
Before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art that the overall arrangement of the flow battery, i.e. either vertical or horizontal, is a routine matter of a simple engineering design choice and would thus find it obvious to arrange the flow battery of Cushmann horizontally rather than vertically (see MPEP 2144.04 (IV)(B)).

Regarding claim 7, Cushmann in view of Bendert et al. discloses all of the claim limitations as set forth above.
Cushmann further discloses that the step of installing the at least one buffering device further includes installing at least one high surface area graphitic carbon element (carbon foam current collectors, [0170-0171]) on each opposite side of the buffering device but in fluid contact with the respective anolyte and catholyte (as shown in Fig 8) and further installing a metallic electrically conductive electrode within each of the anolyte and catholyte in electric communication with the graphitic carbon element and also in electric communication with the electrical circuit such that electric energy is minimally restricted from passing from the anolyte to the catholyte through the electrical circuit (not explicitly shown, but as shown in Fig 8, the carbon foam current collectors are shown connected to circuitry and a load; Cushmann describes this generally at [0170-0171] but does not explicitly describe how the current collectors are in electrical contact with the load; Cushmann describes elsewhere at [0157] that the carbon foam current collector is connected via a copper wire which is inserted into the foam and stapled together; it is submitted that the current collectors shown in Fig 8 must necessarily be connected electrically to the load, and that a copper wire is appropriate for doing so, and accordingly, a copper wire reasonably reads on the recited “metallic electrically conductive electrode within each of the anolyte and catholyte”).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cushmann (US 2019/0296383 A1), as applied to claim 1 above, in view of Fischel (US 2014/0255812 A1).
Regarding claim 10, Cushmann discloses all of the claim limitations as set forth above.
Cushmann does not explicitly disclose the kinematic viscosity of the catholyte anolyte, and therefore does not explicitly disclose selecting the anolyte and catholyte to have a kinematic viscosity between 0.005 and 1 cm2/s.
Fischel teaches flow cells (Abstract).  Fischel teaches that the anolyte and catholyte are comprised of charge transfer particles (CTP) suspended in in solution ([0040; 0050]).  Fischel further teaches that the concentration of CTP in suspension is configured to meet specific objectives, e.g. higher CTP concentrations convert more chemical energy to electrical energy but increases viscosity, while too low of a concentration reduces collision frequency ([0133]).  Fischel accordingly teaches an appropriate kinematic viscosity of 10-100 centistokes, preferably 20-40 centistokes ([0133]).
Cushmann and Fischel are analogous prior art to the current invention because they are concerned with the same field of endeavor, namely flow batteries.
Before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art that the electrolytes of Cushmann must necessarily possess some appropriate kinematic viscosity.  It would have been further obvious that an appropriate kinematic viscosity would preferably be in the range of 20-40 centistokes because such a range ensures the production of electrical energy while maintaining appropriate collision frequency, as suggested by Fischel.
Accordingly, the skilled artisan would find it obvious that the anolyte and catholyte of Cushmann would be selected to have a kinematic viscosity between 0.2 to 0.4 cm2/s, which falls within the recited range.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim(s) 11-12 and 14-17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The present invention is related to, inter alia, a process for delivering electrical power from a redox flow battery comprising:
(claim 11) selecting the anolyte and catholyte to have ligand binding constant between ligands and metals to be between 1010 and 1040;
(claim 12) selecting the anolyte and catholyte to have a conductivity to be at least 1 S·cm2/mol;
(claim 14) selecting the anolyte and catholyte to have at least 0.5 moles/liter ionic strength of electrochemically inactive cations and anions; and
(claim 17) wherein one of the anolyte and catholyte is a nonaqueous liquid selected from a certain group.
Cushmann (US 2019/0296383 A1) is considered to be the closest relevant prior art to dependent claims 11, 12, 14, and 17.  Cushmann discloses most of the claim limitations as set forth above.  However, Cushmann does not disclose, teach, fairly suggest, nor render obvious the following:
Regarding claim 11, Cushmann does not disclose any ligands, nor any ligand binding constant;
Regarding claim 12, Cushmann does not disclose any molar conductivity of the electrolytes;
Regarding claim 14, Cushmann does not disclose any electrochemically inactive cations and anions; and
Regarding claim 17, Cushmann discloses the use of salt water and alcohol, e.g. methanol, ([0130]), and there does not appear to be any reasonable basis for the skilled artisan to be directed towards the recited nonaqueous liquids.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Keshavaraz et al. (US 2015/0050570 A1); and
Narayan et al. (US 2014/0370403 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101.  The examiner can normally be reached on Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JAMES M ERWIN/               Primary Examiner, Art Unit 1725                                                                                                                                                                                         	05/03/2021